Case 5:20-cv-00449-JSM-PRL Document 1 Filed 09/17/20 Page 1 of 7 PageID 1
Case 5:20-cv-00449-JSM-PRL Document 1 Filed 09/17/20 Page 2 of 7 PageID 2
Case 5:20-cv-00449-JSM-PRL Document 1 Filed 09/17/20 Page 3 of 7 PageID 3
Case 5:20-cv-00449-JSM-PRL Document 1 Filed 09/17/20 Page 4 of 7 PageID 4
Case 5:20-cv-00449-JSM-PRL Document 1 Filed 09/17/20 Page 5 of 7 PageID 5
Case 5:20-cv-00449-JSM-PRL Document 1 Filed 09/17/20 Page 6 of 7 PageID 6
-00449-JSM-PRL Document 1 Filed 09/17/20 Page 7 o
